EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald J. McKay on 01 September 2022.
The application has been amended as follows: 

Replaced paragraph [0001] of the specification with the following:

[0001] The present application is a divisional application of application no. 16/357,411, 
now U.S. Patent No. 11,118,706,  filed March 19, 2019, which further claims benefit of 
 provisional application serial no. 62/746,029 filed October 16, 2018, the contents of which are incorporated herein by reference.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show or suggest a collar comprising all limitations of the claims.
Rosenthal (US2015/0377400) is considered the closest prior art of record and discloses a collar (6, fig. 2), comprising: an inner surface, an outer surface, a top surface (20) and a bottom surface (12); said top surface having defined therein a top channel; a top o-ring (22) for disposition within said top channel; said top channel offset medially towards said inner surface; said bottom surface having defined therein a bottom channel; wherein said outer surface is angled outwardly to extend said top surface, thereby forming a band surface; an upper band disposed on said band surface, said upper band having an upper band outer surface, and, a bottom o-ring (16) for disposition within said bottom channel, but does not show or suggest the upper band outer surface is knurled to act as a hand grip, or said bottom channel offset medially towards said outer surface,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        09/01/2022